DETAILED ACTION
Status of the Application
Claims 21-40 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 08/31/2021, 11/10/2021, 02/16/2022; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This action is a Non-Final Action on the merits in response to the application filed on 08/31/2021.
Claims 21-40 remain pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-30 are directed towards a computerized system and claims 31-40 are directed towards a computerized method, both of which are among the statutory categories of invention.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 21-40, under Step 2A claims 21-40 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 21-40, the independent claims (claims 21 and 31) are directed to a mobile device for managing packages (e.g. forecasting data for packages; managing quantity of package material; generating information). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations). The commercial or legal interactions is entered into when the user interaction with packaging is monitored and processed, while are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – processor, computing device, mobile device, remote computer system, database, to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0008) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as processor, computing device, mobile device, remote computer system, database. When considered individually, the processor, computing device, mobile device, remote computer system, database claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0019]) “the event metrics module may be configured to determine event metrics based on event information for individual users as obtained by the event information module using methods, such as, but not limited to, scaling, aggregating, summarizing, probability testing, neural networks, machine learning and/or any other methods that may be used to determine event metrics based on event information for individual users.” [0048] “machines at particular stages (e.g., automated or handheld barcode scanners, RFID readers, high-speed cameras, devices such as tablet 119A, mobile device/PDA 119B, computer 119C, or the like)” [0051] “systems 121A-121C may be configured to receive orders from FO system 113 (e.g., through FMG 115) and may provide products and/or services (e.g., delivery or installation) to customers directly. ”([0052])  “may instead move from task to task, and zone to zone, within a fulfillment center 200, during the course of a day. FC Auth 123 may be configured to enable those employees to indicate what task they are performing and what zone they are in at different times of the day.”  ([0101])  “Modifications and adaptations will be apparent to those skilled in the art from consideration of the specification and practice of the disclosed embodiments.” ([0102])  “Various programs or program modules can be created using any of the techniques known to one skilled in the art or can be designed in connection with existing software… Moreover, while illustrative embodiments have been described herein, the scope of any and all embodiments having equivalent elements, modifications, omissions, combinations (e.g., of aspects across various embodiments), adaptations and/or alterations as would be appreciated by those skilled in the art based on the present disclosure” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 23, 24-26, and 33-36 directed to managing packages.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interaction. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 22, 27-30, 32, and 37-40 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 27, 29-34, 37, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20060136237, Spiegel, et al. to hereinafter Spiegel in view of United States Patent Publication US 20120323638, Knipfer et al, to hereinafter Knipfer .

Referring to Claim 21, Spiegel teaches a computerized system for automatically acquiring packaging material, comprising:
at least one processor (
Spiegel: Sec. 0099, One exemplary embodiment of a computer system including computer-accessible media, as illustrated in FIG. 11. In the illustrated embodiment, computer system 1100 includes one or more processors 1110 coupled to a system memory 1120 via an input/output (I/O) interface 1130. 
Spiegel: Sec. 0100, As noted above, in various embodiments computer system 1100 may be a uniprocessor system including one processor 1110, or a multiprocessor system including several processors 1110 (e.g., two, four, eight, or another suitable number).);
at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform steps comprising (
Spiegel: Sec. 0104, a computer-accessible medium may include storage media or memory media such as magnetic or optical media, e.g., disk or CD-ROM coupled to computer system 1100 via I/O interface 1130.;):


determine historical scan events of mobile devices scanning package identifiers, the scanning occurring during a first time period (
Spiegel: Sec. 0022, 0035, first fulfillment center; Sec. 0036, scanning devices; Sec. 0046, unique identifier; Spiegel: Sec. 0060, historical shipment tracking data.
Spiegel: Sec. 0091, in some cases, order volume and consequent packing and shipping activity within fulfillment center 110 may vary at different times of day, days of the week, etc. which may result in backlogs at some times while fulfillment center 110 is relatively idle at other times. By speculatively shipping certain items in advance of orders, for example during off-peak periods of activity, it becomes more likely that some orders received during times of peak activity for fulfillment center 110 may be satisfiable by packages 260 already speculatively in transit. );
Spiegel describes determining the analyzing and processing of data in various time periods or more than one time period in which the Examiner is interpreting as similar to the Applicant speciation at 0023 and 0081

Spiegel does not explicitly teach receive, from a first computing device, forecast data indicating an expected first quantity of packaging material; based on the determined historical scan events, determine a second quantity of packaging material; generate a first electronic order for a third quantity of packaging material, based on a currently available fourth quantity of packaging material, and the second quantity of packaging material; send the first electronic order to a remote computer system.
	However, Knipfer teaches these limitations
receive, from a first computing device, forecast data indicating an expected first quantity of packaging material (
Knipfer: Sec. 0006, In yet another embodiment, a carrier capacity prediction tool computer program product is disclosed that includes a non-transitory computer readable storage medium
Knipfer: Sec. 0035, customer goods 255 may include containers 270-1, 270-2, . . . 270-M, wherein M represents the total number of containers for customer goods 255. Customer goods 255 may also include packaging material 260, as well as work units 235-1, 235-2, . . . 235-N, wherein N represents the total number of work units from customer order 220. 
Knipfer: Sec. 0041, Volumetric weight databases 300 also includes an allowed packaging material database 340 that provides production system 210 and carrier capacity prediction tool 180 with packaging type information for customer order 220. 
Knipfer: Sec. 0045, Packaging material projection database 320 includes an estimated shipping weight database 325. Estimated shipping weight provides carrier capacity prediction tool 180 with early estimate information for customer goods 255 prior to shipping by shipping department 250. Carrier capacity prediction tool 180 may employ the information within packaging material projection database 320 during determination of carrier capacity volumetric weight and other predictions for customer order 220 in accordance with the disclosed method.
Knipfer: Sec. 0053, Allowed packaging material database 340 includes a work unit class database 344. Work unit class database 344 may provide carrier capacity prediction tool 180 with particular work unit information, such as work units 235-1, 235-2, . . . 235-N, wherein N represents the total number of work units within work units 235 for customer order 220);
Knipfer describes the predicting the amount and number of packaging material through determining customer goods to be shipped performed a machine at 0006.

based on the determined historical scan events, determine a second quantity of packaging material (
Knipfer: Sec. 0046, Packaging material projection database 320 also includes a maximum weight per packaging material database 315. Maximum weight per packaging material database 324 together with minimum weight per packaging material database 323 provide carrier capacity prediction tool 180 with packaging weight boundary or limit information in reference to customer goods 255. 
Knipfer: Sec. 0053, Allowed packaging material database 340 includes a work unit class database 344. Work unit class database 344 may provide carrier capacity prediction tool 180 with particular work unit information, such as work units 235-1, 235-2, . . . 235-N, wherein N represents the total number of work units within work units 235 for customer order 220.)
Knipfer describes determining and predicting the amount of package material that consist of work units in which N work units includes a second amount of packaging material.

generate a first electronic order for a third quantity of packaging material, based on a currently available fourth quantity of packaging material, and the second quantity of packaging material; send the first electronic order to a remote computer system (
Knipfer: Sec. 0004, the carrier capacity prediction tool, the respective carrier capacities of the work units that exhibit the first complexity level with the respective carrier capacities of the work units that exhibit the second complexity level to determine the total carrier capacity required for the first order.
Knipfer: Sec. 0039, Similar orders are defined as previous orders for goods not identical to, but similar to, the goods of the current order. Packaging material projection database 320 may provide useful information as to what type of packaging material pertains to a particular current customer order 220. For example, packaging material projection database 320 may provide quantity, volume, and weight characteristics for packaging material that pertains to customer order 220.
Knipfer: Sec. 0054, Allowed packaging material database 340 includes a dimensions database 346 that stores dimensional information that carrier capacity prediction tool 180 employs to determine volumetric information pertaining to packaging material for a particular work unit 235 of customer goods 255. For example, dimensions database 346 may include sizes for packaging material such as form fitting packaging or other material that packaging section 240 employs during packaging of customer goods 255.
Knipfer: Sec. 0041, receiving, by the carrier capacity prediction tool, a second order for configurable customer goods at a second order time;
partitioning at approximately the second order time, by the carrier capacity tool, the second order into a plurality of work units;
determining, by the carrier capacity prediction tool, the respective carrier capacities of the work units associated with the second order; and
combining, by the carrier capacity prediction tool, carrier capacities associated with the work units of the first and second orders to determine a total carrier capacity for the first and second orders.

Knipfer: Sec. 0075, may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)
Knipfer describe using the prediction tool determining the size and amount of package material to use for making first, second, and more orders using a remote computer system.

Regarding the number of quantity, time period, and devices, the Examiner would like to direct the Applicant to the following:
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); see MPEP 2144.05(III)(A). 

Therefore, no patentable weight is given to the number of quantity, time period, and devices

Spiegel and Knipfer are both directed to the analysis of packages and shipping (See Spiegel at 0007, 0022, 0025; Knipfer at 0041, 0068). Spiegel discloses that additional examples, such as logistical and financial should be consider (See Spiegel at 0079). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel, which teaches detecting and repairing packaging and shipping processes in view of Knipfer, to efficiently apply analysis of packages and shipping to improving the method of create packages by using certain packaging material. (See Knipfer at 0039, 0041, 0053, 0054).

Referring to Claim 22, Spiegel teaches the system of claim 21, wherein the expected first quantity of packaging material (See Knipfer) is based on an expected number of orders to be handled by a first fulfillment center, the orders being designated for shipment during a second time period (
Spiegel: Sec. 0005, If numerous units of an item are speculatively in transit, for example, forecasting model 420 may negatively bias a decision to speculatively ship packages including additional units of that item. In contrast, upon detecting item scarcity within the shipping network, forecasting model 420 may indicate additional speculative shipments are warranted
Spiegel: Sec. 0038, Fulfillment computer system 210 may then query data warehouse 220 to determine whether a speculatively shipped package 260 that is currently in transit partially or completely satisfies the requirements of the order. If no package 260 in transit satisfies the order (or if the order specifies that all items be shipped together, disqualifying partial packages 260 in transit), the order may be fulfilled through the ordinary fulfillment process (e.g., inventory may be picked, packaged and shipped to the delivery address provided by the customer).
Spiegel: Sec. 0022-0024, fulfillment center; Spiegel: Sec. 0060, One alternative to constructing a shipping model based on statements of expected behavior is to generate a shipping model based on observed shipping behavior.. Subsequently, a modeling tool or application may process stored tracking information to discern relationships and trends among the data, for example by comparing and averaging latencies for packages 260 having common destinations, by analyzing the paths traversed by various packages 260 while in transit, etc. Spiegel: Sec. 0068, Period of time;);
Spiegel describes the use of forecast modeling that uses requirements needed to fulfill an expected order of packaging to be shipped, within a certain period of time.

Spiegel does not explicitly teach quantity of packaging material.
	However, Knipfer teaches quantity of packaging material (
Knipfer: Sec. 0046, Packaging material projection database 320 also includes a maximum weight per packaging material database 315. Maximum weight per packaging material database 324 together with minimum weight per packaging material database 323 provide carrier capacity prediction tool 180 with packaging weight boundary or limit information in reference to customer goods 255. )
Knipfer describes determining and predicting the quantity of packaging material based on weight, in which the Examiner is interpreting as g the quantity of packaging material.

Spiegel and Knipfer are both directed to the analysis of packages and shipping (See Spiegel at 0007, 0022, 0025; Knipfer at 0041, 0068). Spiegel discloses that additional examples, such as logistical and financial should be consider (See Spiegel at 0079). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel, which teaches detecting and repairing packaging and shipping processes in view of Knipfer, to efficiently apply analysis of packages and shipping to improving the method of create packages by using certain packaging material. (See Knipfer at 0039, 0041, 0053, 0054).

Referring to Claim 23, Spiegel teaches the system of claim 21, wherein the second time period is one week following a day when the system receives the forecast data from the first computing device(
Spiegel: Sec. 0038, In many instances, the lowest-cost surface-based shipping options may take a week or longer from a customer's order date.
Spiegel: Sec. 0091, order volume and consequent packing and shipping activity within fulfillment center 110 may vary at different times of day, days of the week, etc. which may result in backlogs at some times while fulfillment center 110 is relatively idle at other times.).
Spiegel describes the packaging logistics can occur in a week or more. Additional, Spiegel at 0091 teaches the packaging and logistics process can have various time adjustments.

Referring to Claim 24, Spiegel teaches the system of claim 21, wherein the processor performs additional steps comprising:
after generating the first electronic order, receive a request for a fifth quantity of packaging material (See Knipfer) from the first computing device or a second computing device (
Spiegel: Sec. 0005, If numerous units of an item are speculatively in transit, for example, forecasting model 420 may negatively bias a decision to speculatively ship packages including additional units of that item. In contrast, upon detecting item scarcity within the shipping network, forecasting model 420 may indicate additional speculative shipments are warranted.);
Spiegel describes the ordering of additional packages, as the fifth quantity is being interpreting as additional.

create a second electronic order (See Knipfer)  for the fifth quantity of packaging material (See Knipfer), the second electronic order (See Knipfer) indicating an urgent status (
Spiegel: Sec. 0005, The availability of expedited shipping methods from various common carriers may mitigate the delay in shipment, but often at substantial additional cost that may rival the price paid for the merchandise. 
Spiegel: Sec. 0022, different paths may be provided for packages between fulfillment center 110 and delivery location 130, including expedited service paths, non-expedited service paths, and downstream tendering or injection into a common carrier network via a private carrier.
Spiegel: Sec. 0027, FIG. 1, the common carrier offers an expedited service path having shorter shipping latency (e.g., overnight or two-day service) via air between hubs);
Spiegel describes the packaging being labeled expedited, as the Examiner is interpreting expedited as urgent.

Spiegel does not explicitly teach packaging material; second electronic order; send the second electronic order to the remote computer system.
	However, Knipfer teaches packaging material; second electronic order; send the second electronic order to the remote computer system (
Knipfer: Sec. 0054, Allowed packaging material database 340 includes a dimensions database 346 that stores dimensional information that carrier capacity prediction tool 180 employs to determine volumetric information pertaining to packaging material for a particular work unit 235 of customer goods 255. For example, dimensions database 346 may include sizes for packaging material such as form fitting packaging or other material that packaging section 240 employs during packaging of customer goods 255.
Knipfer: Sec. 0041, receiving, by the carrier capacity prediction tool, a second order for configurable customer goods at a second order time;
partitioning at approximately the second order time, by the carrier capacity tool, the second order into a plurality of work units;
determining, by the carrier capacity prediction tool, the respective carrier capacities of the work units associated with the second order; and
combining, by the carrier capacity prediction tool, carrier capacities associated with the work units of the first and second orders to determine a total carrier capacity for the first and second orders.

Knipfer: Sec. 0075, may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)
Knipfer describe using the prediction tool determining the size and amount of package material to use for making a second orders using a remote computer system.

Spiegel and Knipfer are both directed to the analysis of packages and shipping (See Spiegel at 0007, 0022, 0025; Knipfer at 0041, 0068). Spiegel discloses that additional examples, such as logistical and financial should be consider (See Spiegel at 0079). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel, which teaches detecting and repairing packaging and shipping processes in view of Knipfer, to efficiently apply analysis of packages and shipping to improving the method of create packages by using certain packaging material. (See Knipfer at 0039, 0041, 0053, 0054).

Referring to Claim 27, Spiegel teaches the system of claim 21, wherein a ninth quantity of packaging material (See Knipfer) is computed further based on an average consumption of packaging material (See Knipfer) over a past week with respect to when the third quantity of packaging material (See Knipfer) is computed (
Spiegel: Sec. 0060, In one embodiment, fulfillment computer system 210 may be configured to gather historical shipment tracking data for each of a number of packages 260 in transit…Subsequently, a modeling tool or application may process stored tracking information to discern relationships and trends among the data, for example by comparing and averaging latencies for packages 260 having common destinations, by analyzing the paths traversed by various packages 260 while in transit, etc.
Spiegel: Sec. 0082, In some embodiments, the specific number of packages 260 speculatively shipped to a particular destination geographical area may be determined by forecasting model 420 dependent upon forecasted customer demand and/or other variables.).
Spiegel describes determining the quantity of packages via forecasting model in which forecast modeling includes determining an average.

Spiegel does not explicitly teach quantity of packaging material. 
However, Knipfer teaches quantity of packaging material (
Knipfer: Sec. 0046, Packaging material projection database 320 also includes a maximum weight per packaging material database 315. Maximum weight per packaging material database 324 together with minimum weight per packaging material database 323 provide carrier capacity prediction tool 180 with packaging weight boundary or limit information in reference to customer goods 255. )
Knipfer describes determining and predicting the amount of package material based on weight, in which the Examiner is interpreting as the amount of packaging material.

Spiegel and Knipfer are both directed to the analysis of packages and shipping (See Spiegel at 0007, 0022, 0025; Knipfer at 0041, 0068). Spiegel discloses that additional examples, such as logistical and financial should be consider (See Spiegel at 0079). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel, which teaches detecting and repairing packaging and shipping processes in view of Knipfer, to efficiently apply analysis of packages and shipping to improving the method of create packages by using certain packaging material. (See Knipfer at 0039, 0041, 0053, 0054).

Referring to Claim 29, Spiegel teaches the system of claim 21, wherein the forecast data includes at least one of:
types of packaging material, sizes of packaging material, or expected second time period for shipping (
Spiegel: Sec. 0060, FIG. 5 illustrates fulfillment computer system 210 hosting a shipping model 410 as well as a forecasting model 420 (described below), although it is contemplated that in other embodiments, a different computer system may host these models, including a system external to fulfillment center 110.
Spiegel: Sec. 0062, In other embodiments, shipping model 410 may be configured to identify proximity using factors other than latency, such as geographical distance to the particular delivery address from the current location of a package 260, the number of “hops” (e.g., hubs 120) along the expected route of a package 260, or the expected cost of shipment from the current location to the delivery address. 
Spiegel: Sec. 0091, For example, in some cases, order volume and consequent packing and shipping activity within fulfillment center 110 may vary at different times of day, days of the week, etc. which may result in backlogs at some times while fulfillment center 110 is relatively idle at other times. By speculatively shipping certain items in advance of orders, for example during off-peak periods of activity, it becomes more likely that some orders received during times of peak activity for fulfillment center 110 may be satisfiable by packages 260 already speculatively in transit. ).
Spiegel describes using shipping and forecasting model to determining shipping times. Additionally, Spiegel describes determining the analyzing and processing of data in various time periods or more than one time period in which the Examiner is interpreting as similar to the Applicant speciation at 0023 and 0081.


Referring to Claim 30, Spiegel teaches the system of claim 21, wherein the historical scan events over the first time period comprise an average number of scan events of a same period of time spread over a certain time period (
Spiegel: Sec. 0038, A record of the specific item or items included in a given package 260 may also be stored within data warehouse 220, as may current and historical tracking information of given package 260 such as may be provided by the common carrier. It is noted that in some embodiments, unique identifiers need not be associated with individual packages.
Spiegel: Sec. 0043, In some embodiments, a package 260 may be considered to be located at a given hub 120 until it physically leaves that hub 120, while in other embodiments, it may be located at a given hub 120 until the last tracking scan and/or the last opportunity to apply a late-selected address has transpired.
Spiegel: Sec. 0046, For example, a bar code, RFID tag, or other machine-readable unique identifier associated with the package 260 may be dynamically associated with a particular delivery address by fulfillment computer system 210, such that when the package 260 is scanned (e.g., at a hub 120, or while on a delivery vehicle) the particular delivery address may be retrieved. 
Spiegel: Sec. 0060, In one embodiment, fulfillment computer system 210 may be configured to gather historical shipment tracking data for each of a number of packages 260 in transit…Subsequently, a modeling tool or application may process stored tracking information to discern relationships and trends among the data, for example by comparing and averaging latencies for packages 260 having common destinations, by analyzing the paths traversed by various packages 260 while in transit, etc.
Spiegel: Sec. 0091, in some cases, order volume and consequent packing and shipping activity within fulfillment center 110 may vary at different times of day, days of the week, etc. which may result in backlogs at some times while fulfillment center 110 is relatively idle at other times. By speculatively shipping certain items in advance of orders, for example during off-peak periods of activity, it becomes more likely that some orders received during times of peak activity for fulfillment center 110 may be satisfiable by packages 260 already speculatively in transit. ).
Spiegel describes the analyzing of historical data of packages which includes scanning data. Additionally, Spiegel teaches the averaging latencies for packages, in which latency is the transfer of data, wherein scan data is the transferring of package data. Additionally, Spiegel describes determining the analyzing and processing of data in various time periods or more than one time period in which the Examiner is interpreting as similar to the Applicant speciation at 0023 and 0081.

Claims 31-34, 37, 39, and 40 recite limitations that stand rejected via the art citations and rationale applied to claims 21-24, 27, 29, and 30.  

Claims 25, 26, 28, 35, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20060136237, Spiegel, et al. to hereinafter Spiegel in view of United States Patent Publication US 20120323638, Knipfer et al, to hereinafter Knipfer  in view of United States Patent Publication US 20030216975, Montey, et al.

Referring to Claim 25, Spiegel teaches the system of claim 21, wherein generating the first order comprises a process of periodically generating the first order (
Spiegel: Sec. 0006, According to one embodiment, a method may include packaging one or more items as a package for eventual shipment to a delivery address, selecting a destination geographical area to which to ship the package, and shipping the package to the destination geographical area without completely specifying the delivery address at time of shipment. 
Spiegel: Sec. 0091, order volume and consequent packing and shipping activity within fulfillment center 110 may vary at different times of day, days of the week, etc. which may result in backlogs at some times while fulfillment center 110 is relatively idle at other times.);
Spiegel describes the packaging logistics can occur in a week or more, which is a time period.

determine whether all packaging material (See Knipfer) associated with a confirmed electronic order for an sixth quantity of packaging material (See Knipfer) has been received in a third time period associated with the confirmed electronic order (See Montey) (
Spiegel: Sec. 0039, fulfillment computer system 210 may determine that one or more speculatively shipped packages 260 in transit satisfy the received order, and may then determine the current locations and destination geographical areas of the package or packages 260, for example by referencing tracking data stored in data warehouse 220, or by performing a real-time tracking inquiry to the common carrier(s) conveying the packages 260. If more than one package 260 satisfies the received order, fulfillment computer system 210 may be configured to select one for late addressing on any suitable basis.
Spiegel: Sec. 0055, In the case of FIG. 4B, subsequent to speculative shipment of package 260, an order from a customer was received that was satisfiable by the items included in package 260. The delivery address specified by the order was a Seattle address, and while package 260 was in transit to the Seattle geographical area, the delivery address was applied to package 260 at a location (e.g., a hub 120) in between the origin of the package (e.g., fulfillment center 110) and the delivery address, as described above in conjunction with the descriptions of FIG. 2 and FIG. 3.);
Spiegel describes the packaging being delivered on time.

based on determining that an unreceived seventh quantity of packaging material (See Knipfer) associated with the confirmed electronic order has not been received, mark the confirmed electronic order as closed (
Spiegel: Sec. 0083, In response to the order, the corresponding delivery address is assigned to the package 260 that satisfies the order (block 808) and the package 260 is delivered to the delivery address (block 810). );
Spiegel describes the packaging as being delivered, the Examiner is interpreting delivered as closed status.

generate a new order based on the unreceived seventh quantity of packaging material (See Knipfer) (
Spiegel: Sec. 0062, Shipping model 410 may be used to identify the proximity of a given, speculatively shipped package 260 to a destination such as a particular delivery address. For example, fulfillment center 110 may speculatively ship a number of packages 260 including various items or combinations of items to a variety of destination geographical areas, such that at any given time, a number of packages 260 are in transit and available to fulfill a potential customer order to a particular delivery address. Which package 260 should be associated with a customer order or offered to a customer to induce an order may depend on a number of factors including package proximity as identified by shipping model 410. In one embodiment, shipping model 410 may be configured to identify proximity of a given package 260 to a particular delivery address by estimating the latency to the particular delivery address from a current location of given package 260.).
Spiegel describes a shipping model that allows for the adding and subtracting of packages based on the delivery times, which can include making a new order, wherein the Examiner is interpreting as unreceived by subtracting packages.

Spiegel does not explicitly teach packaging material; quantity of packaging material.
However, Knipfer teaches packaging material; quantity of packaging material (
Knipfer: Sec. 0046, Packaging material projection database 320 also includes a maximum weight per packaging material database 315. Maximum weight per packaging material database 324 together with minimum weight per packaging material database 323 provide carrier capacity prediction tool 180 with packaging weight boundary or limit information in reference to customer goods 255. )
Knipfer describes determining and predicting the amount of package material based on weight, in which the Examiner is interpreting as the quantity of packaging material.

Spiegel and Knipfer are both directed to the analysis of packages and shipping (See Spiegel at 0007, 0022, 0025; Knipfer at 0041, 0068). Spiegel discloses that additional examples, such as logistical and financial should be consider (See Spiegel at 0079). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel, which teaches detecting and repairing packaging and shipping processes in view of Knipfer, to efficiently apply analysis of packages and shipping to improving the method of create packages by using certain packaging material. (See Knipfer at 0039, 0041, 0053, 0054).

Spiegel in view of Knipfer does not explicitly teach wherein the processor performs additional steps comprising: search a database storing electronic orders to determine confirmed electronic orders, the confirmed electronic orders forming a portion of the stored electronic orders and being confirmed by a batch process 
	However, Montey teaches 
wherein the processor performs additional steps comprising:
search a database storing electronic orders to determine confirmed electronic orders, the confirmed electronic orders forming a portion of the stored electronic orders and being confirmed by a batch process (
Montey: Sec. 0016, The packaging specification information may include an indication as to whether a shipment has been confirmed by the supplier.
Montey: Sec. 0034, Filter functionality may be provided enabling a user to define search criteria);

Spiegel, Knipfer, Montey are all directed to the analysis of packages and shipping (See Spiegel at 0007, 0022, 0025; Knipfer at 0041, 0068; Montey at 0066). Spiegel discloses that additional examples, such as logistical and financial should be consider (See Spiegel at 0079). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel in view of Knipfer, which teaches detecting and repairing packaging and shipping processes in view of Montey, to efficiently apply analysis of packages and shipping to improving the breakdown of packaging and shipping data to allow the use of searching for data. (See Montey at 0063).

Referring to Claim 26, Spiegel teaches the system of claim 21, wherein the processor performs additional steps comprising: 
determining that the first electronic order has not been confirmed within the fourth time period; mark the first electronic order as closed (
Spiegel: Sec. 0083, In response to the order, the corresponding delivery address is assigned to the package 260 that satisfies the order (block 808) and the package 260 is delivered to the delivery address (block 810). );
Spiegel describes the packaging as being delivered, the Examiner is interpreting delivered as closed status.

subtract the third quantity of packaging material from an ordered eighth quantity of packaging material (See Knipfer) (
Spiegel: Sec. 0062, Shipping model 410 may be used to identify the proximity of a given, speculatively shipped package 260 to a destination such as a particular delivery address. For example, fulfillment center 110 may speculatively ship a number of packages 260 including various items or combinations of items to a variety of destination geographical areas, such that at any given time, a number of packages 260 are in transit and available to fulfill a potential customer order to a particular delivery address. Which package 260 should be associated with a customer order or offered to a customer to induce an order may depend on a number of factors including package proximity as identified by shipping model 410. In one embodiment, shipping model 410 may be configured to identify proximity of a given package 260 to a particular delivery address by estimating the latency to the particular delivery address from a current location of given package 260.).
Spiegel describes a shipping model that allows for the adding and subtracting of packages based on the delivery times.

Spiegel does not explicitly teach quantity of packaging material. 
However, Knipfer teaches quantity of packaging material (
Knipfer: Sec. 0046, Packaging material projection database 320 also includes a maximum weight per packaging material database 315. Maximum weight per packaging material database 324 together with minimum weight per packaging material database 323 provide carrier capacity prediction tool 180 with packaging weight boundary or limit information in reference to customer goods 255. )
Knipfer describes determining and predicting the amount of package material based on weight, in which the Examiner is interpreting as the amount of packaging material.

Spiegel and Knipfer are both directed to the analysis of packages and shipping (See Spiegel at 0007, 0022, 0025; Knipfer at 0041, 0068). Spiegel discloses that additional examples, such as logistical and financial should be consider (See Spiegel at 0079). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel, which teaches detecting and repairing packaging and shipping processes in view of Knipfer, to efficiently apply analysis of packages and shipping to improving the method of create packages by using certain packaging material. (See Knipfer at 0039, 0041, 0053, 0054).

Spiegel in view of Knipfer does not explicitly teach searching a database storing electronic orders to determine unconfirmed electronic orders that have not been confirmed within a fourth time period, the unconfirmed electronic orders forming a portion of the stored electronic orders.
However, Montey teaches searching a database storing electronic orders to determine unconfirmed electronic orders that have not been confirmed within a fourth time period, the unconfirmed electronic orders forming a portion of the stored electronic orders (
Montey: Sec. 0016, The packaging specification information may include an indication as to whether a shipment has been confirmed by the supplier
Montey: Sec. 0030, Preferably, users can inquire by “all”, “unconfirmed”, and “confirmed” packaging status and/or by individual confirm codes to confirm that shipments are being made.
Montey: Sec. 0034, Filter functionality may be provided enabling a user to define search criteria);

Spiegel, Knipfer, Montey are all directed to the analysis of packages and shipping (See Spiegel at 0007, 0022, 0025; Knipfer at 0041, 0068; Montey at 0066). Spiegel discloses that additional examples, such as logistical and financial should be consider (See Spiegel at 0079). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel in view of Knipfer, which teaches detecting and repairing packaging and shipping processes in view of Montey, to efficiently apply analysis of packages and shipping to improving the breakdown of packaging and shipping data to allow the use of searching for data. (See Montey at 0063).

Referring to Claim 28, Spiegel teaches the system of claim 21, wherein the packaging material comprises at least one of boxes, bags, or wrap (
However, Knipfer teaches wherein the packaging material (See Knipfer) comprises at least one of boxes, bags (See Montey), or wrap (
Knipfer: Sec. 0033, Containers may be crates, boxes, or other forms of containment that carriers employ to properly ship production system 210 goods or assemblies. Production system 210 resources, such as assembly personnel, or machines assemble containers 270, packaging material 260 and manufacturing 230 work units 235 content within packaging 240.
Knipfer: Sec. 0055, may also include packaging materials such as bubble wrap.

Spiegel and Knipfer are both directed to the analysis of packages and shipping (See Spiegel at 0007, 0022, 0025; Knipfer at 0041, 0068). Spiegel discloses that additional examples, such as logistical and financial should be consider (See Spiegel at 0079). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel, which teaches detecting and repairing packaging and shipping processes in view of Knipfer, to efficiently apply analysis of packages and shipping to improving the method of create packages by using certain packaging material. (See Knipfer at 0039, 0041, 0053, 0054).

Spiegel in view of Knipfer does not explicitly teach bags.
	However, Montey teaches bags (
Montey: Sec. 0068, Expendable packaging 148 include COP (Cartons on Pallet), BAG (Bag), PTP (Pallet Tray Pack), BDL (Bundle), CTN (Carton), FPB (Flipside Pallet Box), LSE (Loose), TCR (Timber Crate), PLT (Pallet), TCP (Timber Crate Integral Pallet), and PBX (Pallet Box).).
Montey describes packages being in a wrap, in which a wrap is a pallet box wrap.

Spiegel, Knipfer, Montey are all directed to the analysis of packages and shipping (See Spiegel at 0007, 0022, 0025; Knipfer at 0041, 0068; Montey at 0066). Spiegel discloses that additional examples, such as logistical and financial should be consider (See Spiegel at 0079). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel in view of Knipfer, which teaches detecting and repairing packaging and shipping processes in view of Montey, to efficiently apply analysis of packages and shipping to improving the breakdown of packaging and shipping data to allow the use of searching for data. (See Montey at 0063).

Claims 35, 36, 38 recite limitations that stand rejected via the art citations and rationale applied to claims 25, 26, 28.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muskat et al., U.S. Patent Number. 3862666, (discussing the filling and weighting of packages).
Mayer et al., U.S. Pub. 20070094098, (discussing the processing of packages for items in a supply chain environment.).
Carson et al., W.O. Pub. 2013009852, (discussing the processing of packages for medications).
Gray et al., Design and operation of an order-consolidation warehouse: Models and application, European Journal of Operational Research, 1992 (discussing the managing and simulating of packaging).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624